Title: 1779 July 17th. Saturday.
From: Adams, John
To: 


       Three Days past We have sounded for the Grand bane but have not found it. By the Reckonings of all the officers, We ought to be now Ten Leagues upon the Banch.
       It is surprizing to me, that We have not seen more Fish. A few Whales, a few Porpoises and two Sharks are all We have seen. The two Sharks, We caught, with a Shark Hook and a Bit of Pork for a Bait. We cutt up the first, and threw over board his Head and Entrails, all of which the other, which was playing after the Ship, snatched at with infinite Greediness and swallowed down in an instant. After We had taken him, We opened him, and found the Head and Entrails of his Companion in him.
       Mr. Marbois is indefatigable. As soon as he is up, he reads the Correspondance of Mr. Gerard, for some Hours. The Minister it seems has furnished them with a Copy of all Mr. Gerards Letters, which appear to be voluminous. After this He reads aloud, to Mr. Carrè, Mr. Otto, Mr. Restif or Mr. Forrest, one of Congreves or Garricks Plays. Then he writes some Hours.
       He is unwilling to let me see Gerards Letters, or what he writes.
      